Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant claims are allowable over the prior art of record, because the prior art is silent to a separator for an electrochemical element, the separator being interposed between a pair of electrodes and having retainability of an electrolytic solution including an electrolyte, the separator comprising fibers, wherein the fibers are only regenerated cellulose fibers, the regenerated cellulose fibers having an average fiber length of 250 µm to 800 µm, an average fiber width of 3 µm to 35 µm, and a value of 15 to 70, the value being calculated by dividing the average fiber length by the average fiber width, and wherein the separator has a thickness of 3 to 30 microns.
	The prior art, such as Sawai et al. U.S. Pub. 2015/0010798, teaches a separator for an electrochemical element (separator in a lithium secondary battery; [0004] - [0005]), the separator being interposed between a pair of electrodes (separator is interposed between electrodes; [0005]) and having retainability of an electrolytic solution including an electrolyte (the separator is an electrolyte holder; [0019]), the separator comprising fibers, wherein the fibers are only regenerated cellulose fibers (regenerated cellulose fibers; [0034]).  However, the reference does not teach or suggest that the fibers being only regenerated cellulose fibers, wherein the regenerated cellulose fibers having an average fiber length of 250 µm to 800 µm, an average fiber 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722